IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. AP-75,860 & AP-75,861



                    EX PARTE DANIEL ELI ARANDA JR., Applicant



          ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
      CAUSE NOS. 0837134A & 0837136A IN THE 213th DISTRICT COURT
                       FROM TARRANT COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

aggravated robberies and sentenced to ten years’ imprisonment in each cause.

        Applicant contends, inter alia, that his counsel rendered ineffective assistance because he

failed to timely file notices of appeal.

        The trial court has determined, after obtaining an affidavit from trial counsel, that trial

counsel failed to timely file notices of appeal. We find, therefore, that Applicant is entitled to the
opportunity to file out-of-time appeals of the judgments of conviction in Cause Nos. 0837134A and

0837136A from the 213th Judicial District Court of TARRANT County. Applicant is ordered

returned to that time at which he may give written notices of appeal so that he may then, with the aid

of counsel, obtain meaningful appeals. All time limits shall be calculated as if the sentences had

been imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute appeals in these causes, he must take affirmative steps to file written notices of

appeal in the trial court within 30 days after the mandate of this Court issues.

       Applicant’s other claims are dismissed.

Delivered: March 5, 2008
Do Not Publish